Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Viciana (WO 2006/032816) in view of Arinstein (2010/0154685).  Viciana teaches a pallet (1; Fig. 1) comprising: a top deck (2) including a product support surface and an opposing underside; and a pair of pallet support legs (3, outer pair for example) on the underside of said top deck, each pallet support leg including: a center leg section having a first end adjacent the underside of said top deck, and a second end opposite the first end, and a pair of rectangular leg extensions extending outwards from the second end of the center leg section. For claim 1, Viciana fails to teach receiving areas on the support surface for pallet stacking purposes.  Arinstein teaches a top deck with pallet support leg receiving areas (11) to receive leg extensions of an identical pallet when stacked thereon (paragraph 0034).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pallet .  
 For claim 2, Viciana in view of Arinstein further teaches that each pallet support leg receiving area is recessed from the product support surface.  
For claim 9, Viciana in view of Arinstein further appears to teach that each pallet support leg has a length within a range of 75% to 95% of a length of said top deck, and a width within a range of 10% to 20% of a width of said top deck.  However, even if this were not the case, it would have been an obvious design consideration to dimension the legs as such, depending on the desired need of the person constructing the pallet.
For claim 11, Viciana in view of Arinstein fails to teach the length and width of the top deck.  It would have been an obvious design consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to dimension the top deck so that the length is 24 inches and the width is 20 inches, depending on the desired need of the person constructing the pallet, e.g. depending on the intended use of the pallet.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Viciana (WO 2006/032816)  in view of Arinstein (2010/0154685) as applied to claim 1  above, and further in view of Becklin (8,851,287).  As stated above, Viciana in view of Arinstein teaches the limitations of claim 1, including pallet support receiving areas on the top deck directly interlocked with the footprint of corresponding legs of an upper pallet locatable thereon.  For claim 4, Viciana in view of Arinstein fails to teach leg receiving areas with a pattern of spaced apart protrusions matching a corresponding pattern of spaced apart20 127608 protrusion openings in the underside of each pallet support leg.   Becklin teaches receiving areas with a pattern of spaced apart protrusions (108) matching a corresponding pattern of spaced apart20 127608 protrusion openings (openings in 132) in the underside of a support (132).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pallet of Viciana in view of Arinstein by adding protrusions in the receiving areas and corresponding openings in the lower portions of the legs, such as taught by Becklin, to more securely hold the legs within the areas/top deck.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Viciana (WO 2006/032816)  in view of Arinstein (2010/0154685) as applied to claim 1 above, and further in view of Sing (5,485,794).  As stated above, Viciana in view of Arinstein teaches the limitations of claim 1, including a top deck with support legs.  For claims 5 and 6, Viciana in view of Arinstein fails to specifically teach that the legs are removably coupled to the top deck.   Sing teaches legs (62) removably coupled to a top deck (74) via openings (80) in the bottom of the top deck. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Viciana (WO 2006/032816) in view of Arinstein (2010/0154685) and Sing (5,485,794) as applied to claim 6 above, and further in view of Pigott et al (5,388,533).  As stated above, Viciana in view of Arinstein and Sing teaches the limitations of claim 6, including a top deck with support legs.  For claim 8, Viciana in view of Arinstein and Sing fails to specifically teach that the legs include locking tabs.    Pigott teaches leg portions (100) with locking tabs (103) to hold them in place on a pallet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pallet of Viciana in view of Arinstein and Sing by adding locking tabs on the legs, such as taught by Pigott, to provide a more secure connection between the legs and top deck.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Viciana (WO 2006/032816)  in view of Arinstein (2010/0154685) as applied to claim 1 above, and further in view of Takyar et al (2015/0135999).  As stated above, Viciana in view of Arinstein teaches the limitations of claim 1, including a top deck.  For claim 12, Viciana in view of Arinstein fails to teach at least one product display attachment slot configured to receive at least one product display.   Takyar teaches at least one product display attachment slot (72) configured to receive at least one product display.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Claims 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Viciana (WO 2006/032816) in view of Arinstein (2010/0154685) and Sing (5,485,794).  Viciana teaches a pallet (1; Fig. 1) comprising: a top deck (2) including a product support surface and an opposing underside; and a pair of pallet support legs (3, outer pair for example) on the underside of said top deck, each pallet support leg including: a center leg section having a first end adjacent the underside of said top deck, and a second end opposite the first end, a pair of rectangular leg extensions extending outwards from the second end of the center leg section. For claim 1, Viciana fails to teach receiving areas on the support surface for pallet stacking purposes.  Arinstein teaches a top deck with pallet support leg receiving areas (11) to receive leg extensions of an identical pallet when stacked thereon (paragraph 0034).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pallet of Viciana by adding receiving areas, such as taught by Arinstein, on the support surface of the top deck, to provide leg receiving portions on the pallet so as to be able to stack an upper pallet thereon for storage, transport, etc.  Furthermore, because the leg extensions are rectangular, the leg receiving areas of Viciana in view of Arinstein would necessarily be constructed using the same rectangular configuration, so that the legs of an upper pallet are stacked securely on the top deck of the lower pallet.  This rectangular leg received area construction being well within the level of one having ordinary skill in the art. Because of the mating shapes, the footprint of said pair of pallet support legs is configured to .
For claim 15, Viciana in view of Arinstein and Sing further teaches that each pallet support leg receiving area is recessed from the product support surface.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Viciana (WO 2006/032816)  in view of Arinstein (2010/0154685) and Sing (5,485,794)  as applied to claim 14 above, and further in view of Becklin (8,851,287).  As stated above, Viciana in view of Arinstein and Sing teaches the limitations of claim 14, including pallet support receiving areas on the top deck matable with corresponding legs of an upper pallet locatable thereon.  For claim 17, Viciana in view of Arinstein of Sing fails to teach leg receiving areas with a pattern of spaced apart protrusions matching a corresponding pattern of spaced apart20 127608 protrusion openings in the underside of each pallet support leg.   Becklin teaches receiving areas with a pattern of spaced apart protrusions (108) matching a corresponding pattern of spaced apart20 127608 protrusion openings (openings in 132) in the underside of a support (132).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pallet of Viciana in view of Arinstein and Sing by adding protrusions in receiving areas and corresponding openings in the lower portions of the legs, such as taught by Becklin, to more securely hold the legs within the areas/top deck.

Allowable Subject Matter
Claims 7, 10, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive.  
Addressing the arguments concerning the rejections of Viciana (WO 2006/032816) in view of Arinstein (2010/0154685):  the examiner contends that Viciana  teaches a pallet having a top deck with a pallet support surface and pallet support legs, each including extension leg sections that are rectangular.  Arinstein teaches a top deck with pallet support leg receiving areas to receive leg extensions of an identical pallet when stacked thereon.   As stated above, it would have been obvious to modify the pallet of Viciana by adding receiving areas, such as taught by Arinstein, on the support surface of the top deck, to provide leg receiving portions on the pallet so as to be able to stack an upper pallet thereon for storage, transport, etc. Furthermore, because the leg extensions are rectangular, the leg receiving areas of Viciana in view of Arinstein would necessarily be constructed using the same rectangular configuration, so that the legs of an upper pallet are stacked securely on the top deck of the lower pallet.  The footprints of the rectangular support legs are necessarily configured to directly interlock with the pair of pallet support leg rectangular receiving areas of the identical pallet when stacked thereon because the footprints would be dimensioned to be set and recessed therein, such as is taught by Arinstein with its mating features. Please note that in the original claims 3 and 16, it was the underside of the support legs that were configured to interlock with the receiving areas.  Now it is simply the footprints of the legs that are configured to directly interlock with the receiving areas.
Addressing the arguments concerning the rejections of Viciana (WO 2006/032816) in view of Arinstein (2010/0154685) and further in view of Becklin (8,851,287): the examiner contends that Viciana in view of Arinstein and Becklin does teach that the undersides of its legs interlock with its receiving areas. The protrusions in receiving areas and corresponding openings in the lower portions of the leg making this possible. It should be understood that only the teaching of the mating protrusions and openings of Becklin are being employed in the combination.  The universal members are not part of the combination. Only the fastening construction taught is employed in the combination. These protrusions and openings would be located in the respective receiving areas and lower portions of the legs to additionally couple and more securely hold the legs within the areas/top deck.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is (571)272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
January 15, 2021
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637